Gray, C. J.
The Probate Court has jurisdiction to grant administration of the estate of any person who dies without the State, leaving estate to be administered within the county, whether such estate is personal property, or is real estate, liable in case of necessity to be sold for payment of his debts, and which, like personal property within the Commonwealth, cannot be sold and administered except by an administrator appointed here. The object of appointing an administrator is not to determine the rights of parties interested in that estate, but to have a legal representative of the estate of the deceased within the Commonwealth, against or through whom those rights may be asserted. Gen. Sts. c. 117, § 2; c. 102, § 1. Bowdoin v. Holland, 10 Cush. 17. Pinney v. McGregory, 102 Mass. 186, 193. Merrill v. New England Ins. Co. 103 Mass. 245, 249. Parsons v. Spaulding, 130 Mass. 83.
In the very case of Livermore v. Haven, 23 Pick. 116, on which the appellants rely, administration had been granted in this Commonwealth of the estate of a citizen of Louisiana, who left a large amount of personal property in that State, and nothing but real estate in this Commonwealth; and the only point contested or decided was that the administrator appointed here, having previously been appointed executor in Louisiana, and having as such received sufficient personal property to pay debts, should not in the discretion of the court be allowed to sell real estate for that purpose. Decree affirmed.